SD:JPL
F. #2019R01639 / OCDETF #N Y-N YE-870

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

ee eee eee 4
UNITED STATES OF AMERICA COMPLAINT
- against - Docket No. 19-MJ-1160
(21 U.S.C. §§ 952(a) and 960)
RODERICK BASTIAN,
Defendant.
wee eee eee ene eee eee eee X

EASTERN DISTRICT OF NEW YORK, SS:

PAUL SALAMON, being duly sworn, deposes and states that he is a Special
Agent with the United States Department of Homeland Security, Homeland Security
Investigations, duly appointed according to law and acting as such.

On or about December 11, 2019, within the Eastern District of New York and
elsewhere, the defendant RODERICK BASTIAN did knowingly and intentionally import a
controlled substance into the United States from a place outside thereof, which offense
involved a substance containing cocaine, a Schedule II controlled substance.

(Title 21, United States Code, Sections 952(a) and 960)

The source of your deponent’s information and the grounds for his belief are

as follows:!

 

| Because the purpose of this Complaint is to set forth only those facts necessary
to establish probable cause to arrest, I have not described all the relevant facts and
circumstances of which I am aware. Where I describe the statements of others, those
statements are set forth in sum and substance, and in part, unless otherwise indicated.
1. I am a Special Agent with the United States Department of Homeland
Security, Homeland Security Investigations (“HSI”) and have been for approximately 17
years. During my career as a federal law enforcement officer, I have been involved in the
investigation of numerous cases involving narcotics trafficking. I am familiar with the facts
and circumstances set forth below from, among other things, my participation in the
investigation; my review of the investigative file; and from reports of other law enforcement
officers involved in the investigation.

2. Since at least May 2017, HSI has been investigating a network of
international narcotics traffickers and money launders (collectively, the “Drug Trafficking
Organization” or “DTO”). Based on the investigation, the Drug Trafficking Organization
imports illegal narcotics, including cocaine, to the United States via John F. Kennedy
International Airport (“JFK”) located in Queens, New York, and elsewhere, from countries
in the Caribbean Sea including the Bahamas. Based on my training, experience and
participation in this investigation, one of the ways in which members of the DTO import
narcotics into the United States is by partnering with airport employees who, for money,
exploit their security access to foreign and domestic international airports including JFK to
bypass customs and security inspections, in turn, allowing for couriers to transport the
narcotics onboard commercial airline flights undetected.

3. As set forth in greater detail below, based on this investigation, HSI
identified the defendant RODERICK BASTIAN as a narcotics courier linked, by at least
December 2018, to the DTO’s narcotics trafficking activity. As also described below,
BASTIAN was arrested at JFK on or about December 11, 2019 in possession of

approximately 260 grams of cocaine.
4. In connection with the investigation, by late December 2018, HSI
obtained a court-authorized search warrant for the prospective tracking of a cellphone being
used by another member of the DTO (“DTO Member #1”), a former commercial airline
employee assigned to JFK. By that time, DTO Member #1 was suspected by HSI of being
responsible for, among other things, transporting narcotics and the proceeds of narcotics
sales, as well as couriers of narcotics and the proceeds of narcotics sales, to and from JFK in
furtherance of the DTO’s illegal activities.

5. Based in part on information obtained pursuant to that warrant, it was
revealed that DTO Member #1 was located at JFK on or about December 26, 2018 between
approximately 6:20 p.m. and 7:16 p.m. During that same time, on or about December 26,
2018 at approximately 6:30 p.m., the defendant RODERICK BASTIAN arrived at JFK
onboard JetBlue flight 422 from the Bahamas.

6. Based on the investigation, both the defendant RODERICK BASTIAN
and DTO Member #1 later both went from JFK to the Surfside Motel located at 164-33 Cross
Bay Boulevard, Howard Beach, New York, approximately 4 miles from JFK. Based on
records obtained from the Surfside Motel, BASTIAN checked into the motel on or about
December 26, 2018 at approximately 9:00 p.m. Further, based upon information obtained
pursuant to the cellphone tracking warrant, DTO Member #1 left JFK and also arrived and
remained within the vicinity of the Surfside Motel between approximately 10:14 p.m. and
11:29 p.m.

7. Based on ticketing information obtained from JetBlue, it appears that
the defendant RODERICK BASTIAN’s December 26, 2018 flight to JFK was booked and

paid for the day before, December 25, 2018, by yet another individual (“DTO Member #2”).
Additionally, BASTIAN’s return flight, originally scheduled for January 2, 2019, was
booked and paid for by DTO Member #2 under a separate reservation. Based on my
training and experience, and in context, BASTIAN’s December 2018 travel appears to be
consistent with that of a narcotics courier. For example, his flight reservations were one-
way reservations, booked and paid for by a seemingly unrelated third party shortly before the
actual flights. Accordingly, based on my training, experience, participation in this
investigation and the facts described above, I believe that on or about December 26, 2018,
BASTIAN transported narcotics onboard JetBlue flight 422 for the DTO and provided them
to DTO Member #1 at the Surfside Motel for further distribution.

8. On or about December 11, 2019 at approximately 7:15 p.m., the
defendant RODERICK BASTIAN arrived at JFK onboard JetBlue flight 422 from the
Bahamas.

9. Based on records obtained from JetBlue, the defendant RODERICK.
BASTIAN’s flight reservation was booked only one day in advance and he listed the
Surfside Motel as his destination within the United States.

10. | Upon his arrival at JFK, BASTIAN was selected for an enforcement
examination by United States Customs and Border Protection (“CBP”) officers. The
defendant RODERICK BASTIAN presented one suitcase, a search of which yielded negative
results for contraband. Based, in part, on his connection to this investigation, CBP officers
detained BASTIAN for questioning. HS] agents subsequently responded to question
BASTIAN.

11. ‘Prior to questioning the defendant RODERICK BASTIAN, HSI agents

advised him of his Miranda warnings. BASTIAN waived his rights and agreed to speak
with HSI agents. During the interview, BASTIAN stated the following, in sum and
substance, and in part:

a. In connection with his prior trip, BASTIAN stated that he
imported cocaine into the United States via JFK on or about December 26, 2018 inside a
checked bag. BASTIAN met and described an individual consistent with the physical
description of DTO Member #1 at the Surfside Hotel and provided the bag that he believed
contained cocaine to DTO Member #1 for further distribution. BASTIAN was supposed to
be paid $1,000 for trafficking the cocaine, but denied actually being paid.

b. In connection with his current trip, BASTIAN stated that he was
contacted to import cocaine into the United States via JFK, agreed to do so, and that was the
purpose for his travel on or about December 11, 2019. BASTIAN initially denied, however,
actually bringing cocaine into the United States this time and claimed that the plan to import
cocaine was abandoned for unknown reasons.

c. During subsequent questioning, however, BASTIAN admitted
that he had concealed cocaine in his groin area.

12. During a pat-down search of the defendant RODERICK BASTIAN’s
groin area, HSI agents discovered a vacuum sealed package containing approximately 21
pellets. One of the pellets was probed, which revealed a white-powdery substance that
tested positive for the presence of cocaine. The total gross weight of the cocaine recovered

from the defendant was approximately 260 grams.
Case 1:19-mj-01160-RML Document1 Filed 12/12/19 Page 6 of 6 PagelD #: 6

WHEREFORE, your deponent respectfully requests that the defendant

RODERICK BASTIAN, be dealt with according to law.

 
   

PAUL SALAMON
Special Agent, United States Department of
Homeland Security, Homeland Security
Investigations

Sworn to before me this
12th day of December, 2019

 

THE HONORABLE ROBERT M. LEVY
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK
